     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 1 of 29 Page ID
                                     #:33169


 1 CHAPMAN AND CUTLER LLP

 2
   PETER BACH-Y-RITA, SBN 267442
   bachyrita@chapman.com
 3 595 Market Street, 26th Floor

 4
   San Francisco, California 94105
   Telephone: (415) 278-9037
 5
     JOSEPH P. LOMBARDO*
 6 lombardo@chapman.com

 7 SARA T. GHADIRI*
     ghadiri@chapman.com
 8 ERIC S. SILVESTRI*

 9 silvest@chapman.com
     111 West Monroe Street, 16th Floor
10 Chicago, Illinois 60603

11 Telephone: (312) 845-3000
     *pro hac vice pending
12

13 Attorneys for Lead Amicus
       Children’s Rights
14

15

16                               UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
17

18
      JENNY LISETTE FLORES, et al.,
19                                                      Case No. 2:85-cv-4544-DMG (AGR)
             Plaintiffs,
20                                         BRIEF OF CHILDREN’S ADVOCACY
21    v.                                   ORGANIZATIONS AS AMICI CURIAE
                                           IN SUPPORT OF PLAINTIFFS’ MOTION
22    WILLIAM P. BARR, Attorney General of TO ENFORCE SETTLEMENT
      the United States, et al.,           NOTWITHSTANDING PUBLICATION OF
23                                         FINAL RULE
24          Defendants.

25

26

27

28      BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                       ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                     -i-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 2 of 29 Page ID
                                     #:33170


 1

 2                                               TABLE OF CONTENTS
 3                                                                                                                     PAGE
 4 STATEMENT OF INTEREST .......................................................................................... 1
 5 ARGUMENT ................................................................................................................ 4
 6            I.       THE FINAL RULES ARE INCONSISTENT WITH THE TERMS OF
                       THE FSA................................................................................................ 5
 7
                       A.        The FSA’s State-Licensing Regime Incorporates
 8
                                 Basic Child Welfare Practices ................................................... 6
 9
                       B.        The Final Rules Disregard the FSA’s
10                               State-Licensing Regime ............................................................. 8
11                     C.        The Lack of Protections in the Final Rules Is
                                 Inconsistent with the FSA .......................................................... 8
12
                                 1.       Audits of Federal Residential Centers Are Not
13                                        Equivalent to State Agency On-Site Inspections ............. 9
14                               2.       The Final Rules Do Not Provide an Adequate
15                                        System for Reports of Abuse or Violations ................... 10

16                               3.       The Final Rules Do Not Provide a System for
                                          Addressing and Correcting Standards Violations. ......... 13
17
              II.      THE FAILURE TO REQUIRE STATE-LAW LICENSURE FOR
18                     FAMILY RESIDENTIAL CENTERS WILL HARM CHILDREN AND
                       THEIR FAMILIES .................................................................................. 15
19
                       A.        The Final Rules’ Treatment of Children as Prisoners
20                               is Inconsistent with the Terms of the FSA ............................... 15
21                     B.        DHS’s History Shows That Its Treatment of
22                               Children in Detention Is Inconsistent with State
                                 Licensing Standards ................................................................. 18
23
     CONCLUSION............................................................................................................ 22
24
25
26
27
28       BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                        ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                                -ii-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 3 of 29 Page ID
                                     #:33171


 1                                              TABLE OF AUTHORITIES
 2                                                                                                                  PAGE(S)
 3 CASES
 4 Bunikyte, ex rel. Bunikiene v. Chertoff, 2007 WL 1074070 (W.D. Tex.
        Apr. 9, 2007) ......................................................................................................... 7
 5
 6 Flores v. Johnson, 212 F. Supp.3d 864 (C.D. Cal. 2015)..................................... 6, 7
 7 Flores v. Lynch, 828 F.3d 898 (9th Cir. 2016) ......................................................... 7
 8 Flores v. Sessions, 2018 WL 4945000 (C.D. Cal. July 9, 2018) .......................... 6, 8

 9
   In the Appeal of Berks Cty. Residential Ctr., Docket No. XXX-XX-XXXX
10   (Commonwealth of Pennsylvania Department of Human Services,
     Bureau of Hearings and Appeals filed November 23, 2015) ................................ 8
11
12 Reno v. Flores, 507 U.S. 292 (1993) ........................................................................ 7
13 See Grassroots Leadership v. Tex. Dep’t of Family and Protective
14
        Servs., No. D-1-GN-15-004336, 2016 WL 9234059 (250th Tex.
        Jud. Dist. Ct. Dec. 16, 2016) ................................................................................. 8
15
16 STATUTES
17
     18 N.Y. COMP. CODES R. & REGS. § 413 ................................................................ 14
18
     42 U.S.C. § 671..................................................................................................... 7, 9
19
     42 U.S.C. § 675....................................................................................................... 16
20
21 89 ILL. ADMIN. CODE § 383 .................................................................................... 12
22 ARK. CODE ANN. § 9-28-113 .................................................................................. 16
23 CAL. HEALTH & SAFETY CODE § 1538.................................................................... 11
24
     CAL. HEALTH & SAFETY CODE § 1548.................................................................... 14
25
     CAL. WELF. & INST. CODE § 16001 ........................................................................ 16
26
27
     PA. CONS. STAT. § 2633 .......................................................................................... 16

28       BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                        ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                                -iii-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 4 of 29 Page ID
                                     #:33172


 1 Preventing Sex Trafficking and Strengthening Families Act, Pub. L.

 2      No. 113-183, § 111, 128 Stat. 1919 (2014) ......................................................... 16

 3
     OTHER AUTHORITIES
 4
     AMERICAN CORRECTIONAL ASSOCIATION, STANDARDS &
 5
      ACCREDITATION, AUG. 30, 2019 .......................................................................... 18
 6
     Before You Submit a Complaint, U.S. DEP’T OF HEALTH & HUMAN
 7     SERV., OFFICE OF INSPECTOR GENERAL ............................................................... 13
 8
   CHILD WELFARE LEAGUE OF AMERICA, STANDARDS OF EXCELLENCE
 9  FOR ABUSED OR NEGLECTED CHILDREN AND THEIR FAMILIES § 6.8

10
    (2004) ........................................................................................................... passim

11 CHILD WELFARE LEAGUE OF AMERICA, STANDARDS OF EXCELLENCE
        FOR RESIDENTIAL SERVICES                   §4.12 (2004) ........................................................... 15
12
13
     DEP’T OF HEALTH & HUMAN SERVS. CHILDREN’S BUREAU,
      DETERMINING THE BEST INTERESTS OF THE CHILD (2016) .................................. 17
14
     DEP’T OF HEALTH & HUMAN SERVS. CHILDREN’S BUREAU, MAKING
15
      AND SCREENING REPORTS OF CHILD ABUSE AND NEGLECT (2017)...................... 12
16
     DETENTION WATCH NETWORK, EXPOSE & CLOSE: ARTESIA FAMILY
17    RESIDENTIAL CENTER, NEW MEXICO (2014) ....................................................... 20
18
   HUMAN RIGHTS FIRST, FAMILY DETENTION: STILL HAPPENING, STILL
19  DAMAGING (2015) ............................................................................................... 20
20 ICE ADVISORY COMMITTEE ON FAMILY RESIDENTIAL CENTERS,
21      REPORT OF ICE COMMITTEE ON FAMILY RESIDENTIAL CENTERS
        (2016) ............................................................................................................ 19, 20
22
   Ingrid Eagly, Steven Shafer & Jana Whalley, Detaining Families: A
23
     Study of Asylum Adjudication in Family Detention, 106 CALIF. L.
24   REV. 785 (2018) ............................................................................................ 21, 22
25 INT’L DETENTION COALITION, NEVER IN A CHILD’S BEST INTERESTS
26      (20l7) ................................................................................................................... 19

27
28       BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                        ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                                  -iv-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 5 of 29 Page ID
                                     #:33173


 1 Julia Webster, Her 19-Month-Old Daughter Died After Being Held at

 2      an ICE Facility. Here's What Yazmin Juárez Told Congress, TIME
        (July 11, 2019)..................................................................................................... 20
 3
     Julie M. Linton, Marsha Griffin, Alan J. Shapiro, Detention of
 4
       Immigrant Children, 139 PEDIATRICS 1 (2017) ........................................ 5, 19, 20
 5
   Letter from American Immigration Council, American Immigration
 6   Lawyers Association, and Catholic Legal Immigration Network,
 7   Inc. to Cameron Quinn and John V. Kelly (February 28, 2019) ......................... 21

 8 NATIONAL ASSOCIATION FOR REGULATORY ADMINISTRATION, BEST
        PRACTICES FOR HUMAN CARE REGULATION (2017) ............................ 9, 11, 12, 15
 9
10 Nicole Acevedo, Why Are Migrant Children Dying in Custody?, NBC
        NEWS (May 29, 2019) ......................................................................................... 21
11
     Office for Civil Rights and Civil Liberties, U.S. DEP’T OF HOMELAND
12
       SECURITY (Aug. 21, 2019) .................................................................................. 13
13
   Office of Inspector General, Dep’t of Health & Human Servs.,
14  OEI-02-98-00570, State Oversight of Residential Facilities for
15  Children (2000). ...................................................................................... 11, 15, 16
16 OFFICE OF INSPECTOR GENERAL, DEP’T OF HOMELAND SECURITY,
17
        OIG-19-51, MANAGEMENT ALERT–DHS NEEDS TO ADDRESS
        DANGEROUS OVERCROWDING AND PROLONGED DETENTION OF
18      CHILDREN AND ADULTS IN THE RIO GRANDE VALLEY (2019) ............................. 22
19 Press Release, Pennsylvania Auditor General, Auditor General
20      DePasquale Launches Review of Detainees’ Treatment in Berks
        County Residential Center (June 13, 2019) ........................................................ 21
21
22
   Riane Roldan, Lawyer: Inside an immigrant detention center in South
     Texas, "basic hygiene just doesn't exist", THE TEXAS TRIBUNE (June
23   23, 2019).............................................................................................................. 22
24
   Scott Shuchart, Building Meaningful Civil Rights and Liberties
25   Oversight at the U.S. Department of Homeland Security, CENTER
     FOR AMERICAN PROGRESS (April 2, 2019) .......................................................... 14
26
27
28        BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                         ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                                -v-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 6 of 29 Page ID
                                     #:33174


 1 Simon Romero et al., The Stuff of Nightmares: Inside the migrant

 2      detention center in Clint, Texas, EL PASO TIMES & N.Y. TIMES (July
        6, 2019)................................................................................................................ 22
 3
     U.S. IMMIGRATION AND CUSTOMS ENF’T, ICE/DRO RESIDENTIAL
 4
       STANDARDS (2007) .............................................................................................. 14
 5 REGULATIONS
 6
     12 C.F.R. 236.3 ......................................................................................................... 8
 7
     45 C.F.R. 410 ............................................................................................................ 4
 8
   Apprehension, Processing, Care, and Custody of Alien Minors and
 9
    Unaccompanied Alien Children, 84 Fed. Reg. 44392-44535 (Aug.
10  23, 2019)....................................................................................................... passim
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28       BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                        ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                                 -vi-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 7 of 29 Page ID
                                     #:33175


 1                                    STATEMENT OF INTEREST
 2          Children’s Rights, together with the below-mentioned entities, respectfully
 3 submit this brief, as amici curiae, in support of Plaintiffs’ Motion to Enforce
 4 Settlement Notwithstanding Publication of Final Rule. Amici are all non-profit
 5 organizations that work to improve outcomes for children and youth. Each has
 6 extensive experience in child welfare and related areas (such as immigration and
 7 juvenile justice), and together amici provide a wide range of legal and policy
 8 advocacy in those fields.

 9          Amici have a substantial interest in the Court’s resolution of this case because
10 the issues this Court will decide will have a direct impact on their work and the
11 populations served by their work, namely, vulnerable children and families,
12 including non-citizens, who interact with the child welfare, juvenile justice, or
13 immigration systems. As child welfare professionals, amici are well-positioned to
14 articulate the nature of the potential harms at the center of this case.                       Amici
15 understand the devastating effect that detention can have on children and their
16 families, particularly if there is ineffective or inadequate oversight of the detention
17 facilities. Amici include the following child welfare organizations:
18          Children’s Rights is a national advocacy non-profit organization dedicated
19 to improving the lives of vulnerable children in government systems. Children’s
20 Rights has successfully challenged unnecessary and harmful practices in the over-
21 institutionalization of children in state custody, especially children who already have
22 been traumatized as a result of separation from their homes and families. The Center
23 for the Study of Social Policy (“CSSP”) is a national non-profit organization
24 recognized for its leadership in reforming public systems and advancing policies that
25 promote equity and improve the lives of children and families. Specifically, CSSP
26 provides technical assistance and policy analysis on a broad set of policies affecting
27
28      BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                       ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                     -1-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 8 of 29 Page ID
                                     #:33176


 1 children and families, including best practices regarding safe and supportive

 2 out-of-home-placement and requirements to meet the well-being and needs of
 3 children and youth. The Center for Children & Youth Justice (“CCYJ”) is a
 4 501(c)(3) non-profit organization with a mission to improve—through systems
 5 reform—the outcomes of children and youth who enter the juvenile justice, child
 6 welfare, and related systems. CCYJ works to ensure that such systems are integrated,
 7 unbiased, fueled with innovative ideas, and backed by rules and programs to achieve
 8 the best outcomes for children, youth, and young adults. The Center on Children

 9 and Families (“CCF”) at the University of Florida Fredric G. Levin College of Law
10 in Gainesville, Florida is an academic organization whose mission is to promote the
11 highest quality teaching, research, and advocacy for children and their families. CCF
12 supports interdisciplinary research in areas of importance to children, youth and
13 families, and promotes child-centered, evidence-based policies and practices in
14 dependency, juvenile justice, and other systems serving children and families. Its
15 faculty has many decades of experience in advocacy for children and youth in a
16 variety of settings. The Children’s Advocacy Institute (“CAI”) is an academic,
17 research, and advocacy center founded in 1989 at the University of San Diego
18 School of Law. Conducted through offices in San Diego, Sacramento, and
19 Washington, D.C., CAI’s research and advocacy component leverages change for
20 children and youth at the federal and state levels through impact litigation, regulatory
21 and legislative advocacy, and public education.1 First Star, Inc. (“First Star”) is a
22
23 1
            One of CAI’s current lawsuits is Children’s Advocacy Institute v. Office of
24          Refugee Resettlement, et al. (Case No. 3:19-cv-00462-GPC-BGS, S.D. Cal.),
            in which CAI is pursuing judicial relief pursuant to the Freedom of
25          Information Act after the failure of four federal agencies to appropriately
26          respond to requests for information pertaining to the status and well-being of
            detained children who were separated from their asylum-seeking parents—
27          children who will be dramatically harmed by the abnegation of the FSA.
28      BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                       ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                     -2-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 9 of 29 Page ID
                                     #:33177


 1 national 501(c)(3) public charity dedicated to improving life for child victims of

 2 abuse and neglect. First Star partners with child welfare agencies, universities, and
 3 school districts to ensure foster youth have the academic, life skills, and adult
 4 support needed to successfully transition to higher education and adulthood. First
 5 Star knows first-hand the harm and trauma that unnecessary detention and
 6 institutionalization causes young people, creating trauma and post-traumatic stress
 7 that they carry with them for the rest of their lives, which negatively impacts their
 8 health and potential to thrive. Juvenile Law Center (“JLC”) advocates for rights,

 9 dignity, equity, and opportunity for youth in the child welfare and justice systems
10 through litigation, appellate advocacy, submission of amicus briefs, policy reform,
11 public education, training, consulting, and strategic communications. JLC strives to
12 ensure that laws, policies, and practices affecting all youth, including those involved
13 with the immigration system, advance racial and economic equity and are rooted in
14 research, consistent with children’s unique developmental characteristics, and
15 reflective of international human rights values. The Children’s Law Center, Inc.
16 (“CLC”) is a non-profit organization committed to the protection and enhancement
17 of the legal rights of children. For thirty years, CLC has worked in many settings,
18 including the fields of special education, custody, and juvenile justice, to ensure that
19 youth are treated humanely, can access services, and are represented by counsel. The
20 National Association for Counsel for Children (“NACC”) is a non-profit child
21 advocacy and professional membership association dedicated to enhancing the well-
22 being of America’s children. Founded in 1977, NACC works to strengthen legal
23 advocacy for children and families by promoting well-resourced, high-quality legal
24 advocacy, implementing best practices, advancing systemic improvement in child
25 serving agencies, institutions and court systems and promoting a safe and nurturing
26 childhood through legal and policy advocacy.
27
28      BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                       ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                     -3-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 10 of 29 Page ID
                                     #:33178


 1            Amici know and understand that practices such as indefinite detention and
 2 placement in unlicensed facilities, which are allowed by the Final Rules, are at odds
 3 with existing law, opposed to the policies and practices that amici fight for, and put
 4 children and families at risk of great harm. The Final Rules would place children and
 5 youth at risk of significant trauma, including physical, emotional, and cognitive
 6 harm, which will have a lifelong impact on their development and well-being
 7 because of the Final Rules’ failure to include critical safety measures that amici and
 8 others have worked to implement in state child welfare schemes.

 9                                               ARGUMENT
10            The Flores Settlement Agreement (“FSA”)2 establishes the conditions under
11 which children are held in immigration and ensures those children a basic standard
12 of care and protection. One of those requirements is that children be cared for in
13 state-licensed facilities. The Final Rules3 issued by the Department of Homeland
14 Security (“DHS”) and the Department of Health and Human Services’ (“HHS” and
15 together with DHS, the “Departments”) at issue here effectively remove that
16 requirement, and create a significant risk of great harm by impermissibly deviating
17 from the FSA’s legally binding requirements.
18            The FSA wisely requires state law protections that are based on decades of
19 research and experience regarding child welfare policy and practice. These state
20 licensing programs delineate the standards that a facility must meet and, critically,
21 provide a system to monitor the facilities through a combination of on-site
22
23
      2       Flores v. Reno, Stipulated Settlement Agreement, CV 85-4544-RJK(Px)
24            (C.D. Cal. Jan. 28, 1997).
25 3          Apprehension, Processing, Care, and Custody of Alien Minors and
26            Unaccompanied Alien Children, 84 Fed. Reg. 44392-44535 (Aug. 23, 2019)
              (to be codified at 8 C.F.R. Parts 212 and 236, 45 C.F.R. 410) (the “Final
27            Rules”).
28        BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                         ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -4-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 11 of 29 Page ID
                                     #:33179


 1 inspections, rapid responses to reports of violations, and follow-up to ensure

 2 compliance with the licensing standards.
 3          The Final Rules provide none of those protections, removing the state
 4 licensing requirement without offering an even minimally adequate replacement.
 5 The government has set forth this plan in the Final Rules despite the fact that the
 6 DHS facilities have a long record of failing to adhere to basic child welfare
 7 standards, which has resulted in unsafe conditions for children and even deaths.
 8 Instead of being informed by child welfare and protection principles, the Final Rules

 9 are animated by criminal justice principles that prioritize incarceration and detention
10 at the expense of child protection and care.                 The amici, who have extensive
11 experience working with children and the field of child welfare, are witnesses to the
12 real-world negative consequences of what happens when critical oversights and
13 protections are abandoned. According to these and other experts dedicated to the
14 well-being of children “there is no evidence that any time in detention is safe for
15 children.”4 This Court must act to safeguard the important and necessary standards
16 of decency and care that are embedded in the FSA.
17 I.       THE FINAL RULES ARE INCONSISTENT WITH THE TERMS OF THE FSA.
18          Despite the Departments’ contentions otherwise, a simple comparison makes
19 immediately clear that the Final Rules do not provide the same necessary procedural
20 safeguards as the FSA’s state-licensing regime. The Final Rules provide limited
21 details on what protections will be in place, and what detail they provide makes it
22 clear that they are fundamentally inconsistent with the FSA in several key areas.
23
24
25
26 4
            Julie M. Linton, Marsha Griffin, Alan J. Shapiro, Detention of Immigrant
27          Children, 139 PEDIATRICS 1, 7 (2017) (emphasis added).
28      BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                       ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                     -5-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 12 of 29 Page ID
                                     #:33180


 1            A.     The FSA’s State-Licensing Regime Incorporates Basic Child
                     Welfare Practices.
 2
              Under the FSA, children apprehended by border patrol officials who are not
 3
      otherwise eligible for release may only be transferred to “licensed programs.” FSA,
 4
      ¶ 19. A “licensed program” is “any program, agency or organization that is licensed
 5
      by an appropriate state agency.” Id. at ¶ 6. The programs that hold children in
 6
      detention must be licensed by a State agency to provide “residential, group, or foster
 7
      care services for dependent children, including a program operating group homes,
 8
      foster homes, or facilities for special needs minors.” Id. In addition to meeting
 9
      applicable state licensing requirements, a “licensed program” must also meet other
10
      qualifications detailed in the FSA such as “comply[ing] with all applicable state
11
      child welfare laws and regulations and all state and local building, fire, health, and
12
      safety codes.” FSA, Ex. 1. Licensed programs may not be secure facilities unless
13
      security is required for the health and well-being of a child, such as when the child
14
      is experiencing mental illness or drug addiction. Id. The FSA’s requirement for state
15
      licensing provides critical expertise in the oversight of child welfare programs,
16
      ensuring that DHS’s operations provide minimum standards of care for the health
17
      and safety of immigrant children. See, e.g., Flores v. Johnson, 212 F. Supp.3d 864,
18
      879 (C.D. Cal. 2015) (licensing provision provides “essential protection of regular
19
      and comprehensive oversight by an independent child welfare agency”).5
20
21
22
      5       For these reasons, courts, including this one, have taken enforcement of the
23            licensing requirement very seriously. See Flores v. Sessions, 85-CV-4544
24            (DMG)(AGRX), 2018 WL 4945000, at *3 (C.D. Cal. July 9, 2018) (rejecting
              the government’s request for relief from the state licensing requirements as a
25            “fundamental and material breach of the [FSA]”); Flores v. Johnson, 212 F.
              Supp. 3d 864, 881 (C.D. Cal. 2015) aff’d Flores v. Lynch, 828 F.3d 898, 901
26            (9th Cir. 2016) (finding DHS in violation of the FSA for holding children in
27            unlicensed and secure facilities); see also Bunikyte, ex rel. Bunikiene v.
              Chertoff, No. A-07-CA-164-SS, 2007 WL 1074070, at *6, *8 (W.D. Tex. Apr.
28        BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                         ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -6-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 13 of 29 Page ID
                                     #:33181


 1          The Supreme Court has also outlined its expectations in the FSA context that
 2 children in federal immigration custody must receive the same standard of care as
 3 children in state custody. Specifically, the Court explained that the principle of state
 4 parens patriae authority “applies to minors in detention” and therefore, when the
 5 federal government is responsible for the custody of a minor, the federal government
 6 is tasked with ensuring that “[m]inimum standards [are] met, and the child’s
 7 fundamental rights [are not] impaired.”6
 8          This principle is underscored by the federal laws that contemplate the role of
 9 state agency licensing in the child welfare system as one of providing a mandatory
10 floor of health and safety regulations and regular monitoring that will protect
11 children from physical harm and enhance well-being. See 42 U.S.C. § 671(a)(10).
12 Every state employs a licensing regime to ensure that every facility housing children
13 meets minimum health and safety standards. See id. (requiring that states receiving
14 funding under Title IV-E of the Social Security Act adopt licensing standards). The
15 licensing regime has two main prongs: (1) each state must have licensing standards
16 and policies to ensure the safety and well-being of children placed in residential
17 facilities; and (2) each state must have the ability to ensure compliance with those
18 standards. See id. These licensing regimes therefore delineate the standards that a
19 facility must meet and, critically, provide a system to monitor the facilities through
20 a combination of on-site inspections, rapid responses to reports of violations, and
21 follow-up to ensure compliance with the state’s licensing standards.
22
23
24
25
            9, 2007) (finding that a facility was unlicensed and thus in violation of the
26          FSA).
27 6        Reno v. Flores, 507 U.S. 292, 304 (1993).
28      BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                       ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                     -7-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 14 of 29 Page ID
                                     #:33182


 1          B.     The Final Rules Disregard the FSA’s State-Licensing Regime.
 2          Under the Final Rules, in states without licensing schemes for facilities that
 3 hold entire families instead of just children, DHS may utilize its own “licensed
 4 facilities’’ for minors accompanied by a parent or guardian. 12 C.F.R. 236.3(b)(9).
 5 As DHS admits, there are very few (if any, given pending litigation) states that
 6 license family detention centers.7 The implication is that the vast majority of these
 7 Family Residential Centers (“FRCs”) will be self-licensed by DHS, with oversight
 8 by DHS based on standards set by DHS that DHS may change at will. See 84 Fed.

 9 Reg. at 44418. The new self-licensing scheme proposes that DHS will employ an
10 outside auditor to ensure the facility complies with standards, which do not
11 themselves appear in the Final Rules. Id. at 44394. The Final Rules also contemplate
12 no new grievance process, and DHS instructs that individuals can file grievances
13 through the Office of the Inspector General (“OIG”), the specific facility’s
14 grievance process, or DHS’s Office for Civil Rights and Civil Liberties (“CRCL”).
15 Id. at 44489. Further, DHS does not explain how deficiencies will be remediated
16 short of withholding funds to offending contractors. Id. at 44420.
17          C.     The Lack of Protections in the Final Rules Is Inconsistent with the
                   FSA.
18
            States employ compliance schemes to ensure facilities abide by standards and
19
      regulations, including (1) on-site inspections, (2) rapid responses to reports of
20
      violations, and (3) follow-up to remedy such violations. It is clear that the Final
21
22
23 7
            Flores v. Sessions, CV 85-4544 (DMG)(AGRX), 2018 WL 4945000, at *4
24          (C.D. Cal. July 9, 2018); See Grassroots Leadership v. Tex. Dep’t of Family
            and Protective Servs., No. D-1-GN-15-004336, 2016 WL 9234059, at *4
25          (250th Tex. Jud. Dist. Ct. Dec. 16, 2016); In the Appeal of Berks Cty.
26          Residential Ctr., Docket No. XXX-XX-XXXX (Commonwealth of Pennsylvania
            Department of Human Services, Bureau of Hearings and Appeals filed
27          November 23, 2015).
28      BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                       ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                     -8-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 15 of 29 Page ID
                                     #:33183


 1 Rules do not provide the same safeguards to children as the FSA does, and as such,

 2 the Final Rules are inconsistent with and cannot replace the FSA. FSA, ¶ 9.
 3                   1.      Audits of Federal Residential Centers Are Not Equivalent to
                             State Agency On-Site Inspections.
 4
              Most states require licensed facilities to undergo on-site inspections at least
 5
      annually.8 Such annual inspections are thorough, and generally include “an
 6
      inspection of the physical plant, a review of records, and interviews with children or
 7
      staff.”9 The physical review may consist of a walk-through of the facility looking
 8
      for safety hazards, examining overall cleanliness, and assessing compliance with
 9
      standards.10 The record review may include analysis of treatment plans, progress
10
      reports, and medical records of children cared for at the facility, in addition to a
11
12
13
      8       Office of Inspector General, Dep’t of Health & Human Servs., State Oversight
14            of Residential Facilities for Children, OEI-02-98-00570 (2000) at 2 (finding
              most states examined performed licensing inspections at least once a year);
15
              see NATIONAL ASSOCIATION FOR REGULATORY ADMINISTRATION, BEST
16            PRACTICES FOR HUMAN CARE REGULATION 53 (2017) (stating licensing
              inspection        should       occur       “at      least      twice-yearly”),
17            https://www.naralicensing.org/assets/docs/Publications/BestPractices/nara%
              20best%20practices%20final.pdf [hereinafter “NARA Best Practices”];
18
              CHILD WELFARE LEAGUE OF AMERICA, STANDARDS OF EXCELLENCE FOR
19            ABUSED OR NEGLECTED CHILDREN AND THEIR FAMILIES § 6.8 (2004) (a
              licensing agency should “provide for the timely and consistent monitoring of
20            the settings for which they are responsible. Programs should be monitored on-
21
              site at least annually, and unannounced monitoring should occur when
              warranted to ensure the quality care of children.”) [hereinafter “CWLA
22            Standards”]. The National Association for Regulatory Administration and
              Child Welfare League of America guidelines are of paramount importance
23            under Title IV-E, as state standards are to be “reasonably in accord with
24
              recommended standards of national organizations concerned with standards
              for the institutions or homes… 42 U.S.C. § 671(a)(10)(A).
25 9
              Office of Inspector General, Dep’t of Health & Human Servs., State Oversight
26            of Residential Facilities for Children, OEI-02-98-00570 (2000) at 15.
27 10         Id.
28        BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                         ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -9-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 16 of 29 Page ID
                                     #:33184


 1 review of training and background checks for personnel.11 In interviews with

 2 children and staff, an inspector may ask about the food, treatment goals, and any
 3 unmet needs.12
 4             DHS’s plan to monitor family FRCs through infrequent audits is woefully
 5 inadequate compared to this paradigm. DHS does not commit to annual inspections.
 6 Instead, the new regulations only state that the FRCs will undergo “regular” audits.13
 7 DHS specifically “decline[d] to include” further details about the use of third parties
 8 to conduct inspections in the text of Final Rules. Id. at 44418. For example, the Final

 9 Rules are silent about which third parties will be selected, how they will be selected,
10 and what oversight the Departments will have over them. There is also no indication
11 in the Final Rules that licenses, once given, would ever expire or need to be renewed
12 after auditing. DHS’s minimal commitment to third-party audits is not sufficient to
13 protect the welfare of children and families in the facilities, and falls far short of the
14 thorough, on-site inspections that states are required to carry out under child welfare
15 laws and regulations.
16                    2.      The Final Rules Do Not Provide an Adequate System for
                              Reports of Abuse or Violations.
17
               In addition to requiring annual on-site inspections, a functioning licensing
18
      process under state law requires the licensing authority to respond quickly to reports
19
20
21
22
      11       Id. at 16.
23
      12       Id.
24
      13       As illustrated above, in the definition of “licensed facility,” the new 12 CFR
25             236.3(b)(9) provides that if a state licensing scheme for detention of children
26             accompanied by a parent or legal guardian is not available, DHS shall employ
               an outside entity to perform audits to “ensure compliance with the family
27             residential standards established by ICE.” Fed. Reg. 44526.
28         BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                          ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -10-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 17 of 29 Page ID
                                     #:33185


 1 of violations of licensing standards as well as reports of maltreatment and abuse.14

 2 The Child Welfare League of America specifies that a licensing agency should
 3 “respond to all reports of child abuse and neglect in any licensed facility and take
 4 prompt action to assure the safety of the children in those facilities.”15 The National
 5 Association for Regulatory Administration (“NARA”) states that licensing
 6 organizations should have “written guidelines to include timeframes for conducting
 7 complaint investigations and allegations of illegal operations.”16 To this end, “[a]ll
 8 states” require that reports of maltreatment be initiated “in a timely manner,

 9 generally within 72 hours,” and even faster when a child may be in imminent
10 danger.17 States also typically specify timeframes for completing investigations,
11 “generally between 30 and 60 days.”18 California, for example, maintains an
12 anonymous hotline through which an individual or organization can file a complaint
13 regarding a state-licensed community care facility.19 Upon receiving a complaint,
14 the licensing agency will make an unannounced visit to the facility within ten days.20
15
16
      14       Office of Inspector General, Dep’t of Health & Human Servs.,
17             OEI-02-98-00570, State Oversight of Residential Facilities for Children, 2
18             (2000).
      15       CWLA Standards, § 6.8.
19
20 16          NARA Best Practices at 55.
21 17          DEP’T OF HEALTH & HUMAN SERVS. CHILDREN’S BUREAU, MAKING AND
               SCREENING REPORTS OF CHILD ABUSE AND NEGLECT 4 (2017),
22             https://www.childwelfare.gov/pubPDFs/repproc.pdf#page=6&view=Summa
23
               ries%20of%20State%20laws.
      18       Id.
24
      19       CALIFORNIA       DEP’T   SOCIAL      SVCS.   MAKE     A   COMPLAINT,
25
               http://www.cdss.ca.gov/Reporting/File-a-Complaint/CCLD-Complaints (last
26             visited Aug. 28, 2019).
27 20          Id.; CAL. HEALTH & SAFETY CODE § 1538(c)(1).
28         BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                          ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -11-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 18 of 29 Page ID
                                     #:33186


 1 As another example, Illinois requires that licensing investigations begin within two

 2 days of the state’s receipt of a complaint and that investigations must be completed
 3 within thirty days.21 This system helps ensure that licensed facilities comply with
 4 respective state health and safety standards, protecting vulnerable individuals in their
 5 care.
 6             Under the Final Rules, by contrast, the Departments do not have an adequate
 7 system in place to investigate complaints about violations of standards or dangerous
 8 conditions in FRCs. In response to comments to the proposed rule that expressed

 9 concern about conditions at DHS facilities, DHS explained that individuals may file
10 grievances through the OIG, the specific facility’s grievance process, or CRCL. 84
11 Fed. Reg. at 44489. However, none of these processes provide a timely and effective
12 method for addressing compliance with ICE’s standards. The OIG and CRCL only
13 investigate a few narrow categories of complaints, which do not fully encompass the
14 safety concerns created by a FRC’s failure to comply with child welfare standards.22
15 Furthermore, in contrast to state licensing rules that require investigations to be
16 promptly commenced and quickly completed, the OIG recommends that
17 complainants wait at least six months before even following up on a request.23
18 CRCL investigations often experience lengthy delays because no mandatory
19 timeline governs agency responses to CRCL requests.24 A grievance process through
20
21 21
               89 ILL. ADMIN. CODE § 383.35(b).
22 22
               Before You Submit a Complaint, U.S. DEP’T OF HEALTH & HUMAN SERV.,
23             OFFICE OF INSPECTOR GENERAL,                 https://oig.hhs.gov/fraud/report-
               fraud/before-you-submit.asp; Office for Civil Rights and Civil Liberties, U.S.
24             DEP’T OF HOMELAND SECURITY (Aug. 21, 2019), https://www.dhs.gov/office-
25             civil-rights-and-civil-liberties.
      23       Id.
26
      24       Scott Shuchart, Building Meaningful Civil Rights and Liberties Oversight at
27
               the U.S. Department of Homeland Security, CENTER FOR AMERICAN
28         BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                          ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -12-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 19 of 29 Page ID
                                     #:33187


 1 the detention facility is similarly inappropriate for addressing compliance

 2 complaints. A facility cannot police its own compliance with the standards through
 3 a completely internal process.25 Additionally, while ICE does have an Office of
 4 Detention Oversight, it is unclear whether it responds to complaints at all, and it
 5 certainly does not conduct unannounced inspections in response to complaints. See
 6 84 Fed. Reg. at 44417. These methods of oversight cannot provide the prompt and
 7 effective response to complaints necessary to ensure children’s health and safety
 8 while detained.

 9                  3.      The Final Rules Do Not Provide a System for Addressing and
                            Correcting Violations of Standards.
10
             The Final Rules also fail to provide adequate means for addressing risks to the
11
      health and safety of children when those risks are identified. As noted above, an
12
      adequate licensing regime requires more than merely determining whether a facility
13
      passes or fails an audit. The CWLA explains that in addition to setting standards and
14
      determining formal compliance, licensing agencies of residential services should
15
      “offer consultation in the development of policies, procedures, and organizational
16
      guidance to support quality service delivery; and withhold licensing from those
17
      agencies that do not meet the licensing requirements.”26 When a state finds that there
18
19
             PROGRESS                  (April                   2,                 2019)
20           https://www.americanprogress.org/issues/immigration/reports/2019/04/02/4
             67776/building-meaningful-civil-rights-liberties-oversight-u-s-department-
21           homeland-security/.
22 25        U.S. IMMIGRATION AND CUSTOMS ENF’T, ICE/DRO RESIDENTIAL STANDARDS
23           (2007)                               https://www.ice.gov/doclib/dro/family-
             residential/pdf/rs_grievance_system.pdf.
24 26
             CHILD WELFARE LEAGUE OF AMERICA, STANDARDS OF EXCELLENCE FOR
25           RESIDENTIAL SERVICES §4.12 (2004); see also CWLA Standards, § 6.8
             (“Following the completion of an investigation into allegations of child abuse
26           or neglect, the licensing agency should establish a definitive plan with the
27           licensee to correct any deficiencies in the setting that were identified in the
             investigation. The licensing agency should monitor the implantation of this
28       BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                        ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                     -13-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 20 of 29 Page ID
                                     #:33188


 1 are standards violations, it will typically “impose corrective action plans that outline

 2 what a facility needs to do to correct the violation.”27 Written plans should include
 3 “corrective action expectations” and “expected follow up by both the provider and
 4 the        regulatory program,” and require “completion within appropriation
 5 timeframes.”28
 6             State regulations and local codes typically follow these patterns.29 For
 7 example, the California Department of Social Services suggests several methods of
 8 enforcing compliance, including denial of an application for capacity increase,

 9 citation of deficiencies, suspension or revocation of a license, civil penalties, and
10 noncompliance conferences.30 New York also provides a range of possible
11 enforcement actions, including the development of corrective action plans, civil
12 penalties, and temporary suspension or limitation of a license.31
13
14
15             plan and should notify the licensee when the plan has been completed to its
16             satisfaction.”)
      27       Office of Inspector General, Dep’t of Health & Human Servs., OEI-02-98-
17
               00570, State Oversight of Residential Facilities for Children (2000) at 2
18
      28       NATIONAL ASSOCIATION FOR REGULATORY ADMINISTRATION, BEST
19             PRACTICES       FOR     HUMAN        CARE      REGULATION    56      (2017),
               https://www.naralicensing.org/assets/docs/Publications/BestPractices/nara%
20
               20best%20practices%20final.pdf (Explaining that organizations should have
21             “written guidelines to include timeframes for conducting complaint
               investigations and allegations of illegal operations.”).
22
      29       Office of Inspector General, Dep’t of Health & Human Servs., State Oversight
23             of Residential Facilities for Children, OEI-02-98-00570 (2000) at 2.
24 30          CALIFORNIA DEP’T SOCIAL SVCS. PUBLIC INFO AND POLICIES,
25             http://www.cdss.ca.gov/inforesources/Childrens-Residential/Public-Info-
               and-Policies (last visited Aug. 28, 2019); see also, e.g., CAL. HEALTH &
26             SAFETY CODE § 1548.
27 31          18 N.Y. COMP. CODES R. & REGS. § 413.3(a).
28         BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                          ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -14-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 21 of 29 Page ID
                                     #:33189


 1              While DHS’s response to comments on the proposed rule makes vague
 2 references to addressing deficiencies, 84 Fed. Reg. at 44417, the only concrete
 3 suggestion in the Final Rules is to withhold or deduct contractual funds for
 4 unsatisfactory performance. 84 Fed. Reg. 44420. While this may be an effective
 5 resolution for a simple breach of contract, it cannot be the sole remedy for violations
 6 of safety standards, especially considering that decreasing funding would compound
 7 those issues, leaving facilities with inadequate resources to care for their vulnerable
 8 populations.

 9
      II.       THE FAILURE TO REQUIRE STATE-LAW LICENSURE FOR FAMILY RESIDENTIAL
10              CENTERS WILL HARM CHILDREN AND THEIR FAMILIES.
11              In additional to the clearly inconsistent functional details described above,
12 there are also inconsistencies between the application of the FSA and Final Rules.
13 These include (1) the Departments’ reliance on standards for criminal incarceration
14 rather than child-welfare standards, and (2) DHS’s inability or unwillingness to meet
15 basic safety standards, as evident by its treatment of children in its care. For these
16 additional reasons, the Final Rules should not supplant the FSA.
17              A.     The Final Rules’ Treatment of Children as Prisoners is
18
                       Inconsistent with the Terms of the FSA.
                Not only are DHS’s licensing procedures inconsistent with the FSA, but
19
      DHS’s standards themselves are inconsistent with the child welfare standards
20
      incorporated into the FSA. All facilities licensed by state child welfare systems are
21
      required by law to act in the best interest of the children in their care.32 State child
22
23
24 32           DEP’T OF HEALTH & HUMAN SERVS. CHILDREN’S BUREAU, DETERMINING THE
                BEST         INTERESTS           OF   THE       CHILD         1       (2016),
25              https://www.childwelfare.gov/pubpdfs/best_interest.pdf. (“All States … have
26              statutes requiring that the child’s best interests be considered whenever
                specified types of decisions are made regarding a child’s custody, placement,
27              or other critical life issues.”).
28          BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                           ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                        -15-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 22 of 29 Page ID
                                     #:33190


 1 welfare systems must, for example, place children in the least restrictive placement

 2 appropriate, which in all but rare cases means a non-secure home or facility.33 Child
 3 welfare systems are also required to take steps to give children in their custody as
 4 normal a childhood as possible.34
 5             The Family Residential Standards established by Immigration and Customs
 6 Enforcement, which DHS states it will apply, are “based upon, and extremely similar
 7 to, standards developed by the American Correctional Association for adult criminal
 8 defendants incarcerated pretrial.”35 Those standards were specifically created for

 9 jails and prisons to “ensure staff and inmate safety and security; enhance staff
10 morale; improve record maintenance and data management capabilities; assist in
11 protecting the agency against litigation; and improve the function of the facility or
12 agency at all levels.”36 In contrast to prison standards, licensing standards used in
13
14 33          42 U.S.C. § 675(5)(A) (requiring the state develop a case plan “designed to
15             achieve placement in a safe setting that is the least restrictive (most family
               like) and most appropriate setting ….”).
16
      34       See Preventing Sex Trafficking and Strengthening Families Act, Pub. L. No.
17             113-183, § 111, 128 Stat. 1919 (2014) (amending 42 U.S.C. 675 to require
               that states implement a “reasonable and prudent parent standard” for decisions
18
               made by a foster parent or a designated official for a child care institution,
19             which protects the child while also allowing them to experience normalcy);
               see also, e.g., CAL. WELF. & INST. CODE § 16001.9(a) (stating that foster
20             children have the right to, among other things, participate in extracurricular
21
               and cultural activities, develop job skills, and have social contact with people
               outside of foster care); COLO. REV. STAT. § 19-7-101(1) (same); PA. CONS.
22             STAT. § 2633 (same); ARK. CODE ANN. § 9-28-113 (stating that “[e]very child
               in foster care is endowed with the opportunities inherently belonging to all
23             children”).
24 35          Id.
25 36          AMERICAN CORRECTIONAL ASSOCIATION, STANDARDS & ACCREDITATION,
26             http://www.aca.org/ACA_Prod_IMIS/ACA_Member/Standards___Accredit
               ation/ACA_Member/Standards_and_Accreditation/SAC.aspx?hkey=7f4cf7b
27             f-2b27-4a6b-b124-36e5bd90b93d (last visited Aug. 30, 2019).
28         BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                          ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -16-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 23 of 29 Page ID
                                     #:33191


 1 child welfare specifically focus on “protect[ing] children from risks against which

 2 they would have little or no capacity for self-care and protection.”37 To this aim, any
 3 standards set by such licensing must “protect the safety and well-being of
 4 children.”38
 5             In October 2016, at the request of then-DHS Secretary Jeh Johnson, the ICE
 6 Advisory Committee on Family Residential Centers reviewed DHS’s policies and
 7 practices relating to family detention, and recommended that DHS should “eliminate
 8 as many characteristics of criminalization and prisonization as practicable, and

 9 become as normalized as possible in their design and operation.”39 As the Advisory
10 Committee recognized, holding children and their families as if they are pretrial
11 defendants or convicted inmates “contributes to the erosion of their physical,
12 psychological, and social well-being.”40 Such treatment is particularly harmful to
13
14
15
16
      37       CWLA Standards at xvi.
17
      38       Id. at § 6.8.
18
      39       ICE ADVISORY COMMITTEE ON FAMILY RESIDENTIAL CENTERS, REPORT OF
19
               ICE COMMITTEE ON FAMILY RESIDENTIAL CENTERS 27 (2016) [hereinafter
20             “ICE Committee on FRC Report”] (explaining the origin of DHS’s Family
               Residential Standards). DHS also explains in promulgating the Final Rules
21             that it utilizes standards developed by the American Correctional Association
22
               in its oversight of the FRCs. 84 Fed. Reg. at 44420 (noting that the
               Performance Requirements Summary, which ICE uses to conduct quality
23             assurance surveillance and to guide inspections of facilities, is based on
               standards developed by the American Correctional Association’s Standards
24             for Adult Local Detention); 84 Fed. Reg. at 44434 (noting that medical issues
25
               at FRCs are managed by the ICE Health Service Corps, which utilize
               standards drawn from the American Correctional Association among others
26             to oversee the health care provided to detainees in ICE custody).
27 40          ICE Committee on FRC Report at 26.
28         BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                          ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -17-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 24 of 29 Page ID
                                     #:33192


 1 children.41          Children in immigration detention suffer from high rates of
 2 post-traumatic stress disorder, anxiety, depression, suicidal ideation, and other
 3 behavioral problems.42 The detention of children, whether with their families or
 4 otherwise, also impedes a child’s educational development.43 Even detention of less
 5 than two weeks is “associated with negative health outcomes and potential long-
 6 term health and developmental consequences.”44 As the American Academy of
 7 Pediatrics explained, “there is no evidence that any time in detention is safe for
 8 children.”45

 9             Rather than using standards developed with the intent of protecting the safety
10 and well-being of children in such a stressful environment, DHS has chosen to
11 employ standards intended for use in correctional facilities. This is inconsistent with
12 the FSA’s state-licensure requirement, and results in harmful conditions for the
13 children detained.
14             B.     DHS’s History Shows That Its Treatment of Children in
                      Detention Is Inconsistent with the State Licensing Standards.
15
               DHS cannot be an appropriate entity to license facilities that hold children
16
      because it has routinely violated child welfare standards by mistreating children in
17
18
      41       See INT’L DETENTION COALITION, NEVER IN A CHILD’S BEST INTERESTS 2
19
               (20l7),          http://idcoalition.org/wpcontent/uploads/2017/06/Briefing-
20             Paper_Never-in-a-childsbest-interests_June-2017.pdf
21 42          Julie M. Linton, Marsha Griffin, Alan J. Shapiro, Detention of Immigrant
               Children, 139 PEDIATRICS 1, 10 (2017).
22
      43       See DETENTION WATCH NETWORK, EXPOSE & CLOSE: ARTESIA FAMILY
23             RESIDENTIAL CENTER, NEW MEXICO 2 (2014); ICE Committee on FRCs
24
               Report at 18.
      44       HUMAN RIGHTS FIRST,            FAMILY DETENTION: STILL HAPPENING, STILL
25
               DAMAGING 1 (2015).
26 45
               Julie M. Linton, Marsha Griffin, Alan J. Shapiro, Detention of Immigrant
27             Children, 139 PEDIATRICS 1, 6 (2017).
28         BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                          ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -18-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 25 of 29 Page ID
                                     #:33193


 1 its custody. On May 10, 2018, Mariee Juárez, a nineteen-month-old-child, healthy

 2 when taken into ICE custody, died of a viral lung infection shortly after being
 3 released from the Dilley FRC.46 At least seven other children are known to have died
 4 in, or shortly after having been released from, immigration custody in less than a
 5 year.47 Moreover, since 2009, ICE has been forced to close two FRCs because of
 6 inhumane conditions, including “unreasonably cold rooms, substandard food, and
 7 inadequate medical care.”48 It is clear that DHS has not instituted effective policies
 8 to safeguard the well-being and safety of children.

 9             As recently as February 2019, immigration advocates wrote to the government
10 to complain about sub-standard medical treatment provided to infants detained at the
11 Dilley FRC.49 In addition, conditions at the Berks FRC triggered the need for a
12 special report and audit from the Pennsylvania Auditor General, who in June 2019
13 cited allegations that “former Berks detainees have discussed conditions inside the
14
15
16
      46       Julia Webster, Her 19-Month-Old Daughter Died After Being Held at an ICE
17
               Facility. Here's What Yazmin Juárez Told Congress, TIME (July 11, 2019)
18             https://time.com/5624391/yazmin-juarez-migrant-mom-congressional-
               testimony/.
19
      47       Nicole Acevedo, Why Are Migrant Children Dying in Custody?, NBC NEWS
20             (May 29, 2019), http://www.nbcnews.com/news/latino/why-are-migrant-
21
               children-dying-u-s-custody-n1010316.
      48       Ingrid Eagly, Steven Shafer & Jana Whalley, Detaining Families: A Study of
22
               Asylum Adjudication in Family Detention, 106 CALIF. L. REV. 785, 794
23             (2018).
24 49          Letter from American Immigration Council, American Immigration Lawyers
               Association, and Catholic Legal Immigration Network, Inc. to Cameron
25             Quinn and John V. Kelly (February 28, 2019) available at
26             http://americanimmigrationcouncil.org/sites/default/files/general_litigation/c
               omplaint_urges_immediate_release_of_infants_from_immigration_detentio
27             n.pdf.
28         BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                          ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -19-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 26 of 29 Page ID
                                     #:33194


 1 facility, describing inadequate health care, sexual abuse, and other health and human

 2 rights abuses” as the reason for the investigation.50
 3             This maltreatment is not only occurring in FRCs, but in other DHS facilities
 4 as well. As recently as June 2019, it was reported that for children in the DHS facility
 5 at the McAllen Central Processing Center, “basic hygiene just doesn’t exist.”51 As
 6 of July 2019, conditions at DHS’s border facility in Clint, Texas were worse: there,
 7 “children had no adequate access to medical care, had no basic sanitation, were
 8 exposed to extreme cold and did not have adequate access to drinking water or

 9 food.”52 Moreover, agency leadership knew for months that “some children had no
10 beds to sleep on, no way to clean themselves and sometimes went hungry.” Id. In
11 addition, DHS’s own Office of the Inspector General recently issued a “management
12 alert” in July 2019, citing conditions of extreme overcrowding, prolonged detention,
13 and “limited” access to clean clothing and hot meals.53 These complaints are echoes
14
15
      50       See Press Release, Pennsylvania Auditor General, Auditor General
16             DePasquale Launches Review of Detainees’ Treatment in Berks County
               Residential Center (June 13, 2019), https://www.paauditor.gov/press-
17
               releases/auditor-general-depasquale-launches-review-of-detainees-
18             treatment-in-berks-county-residential-center.
19 51          Riane Roldan, Lawyer: Inside an immigrant detention center in South Texas,
               "basic hygiene just doesn't exist", THE TEXAS TRIBUNE (June 23, 2019)
20             https://www.texastribune.org/2019/06/23/immigrant-detention-center-
21
               mcalllen-overcrowded-filthy-conditions/.
      52       Simon Romero et al., The Stuff of Nightmares: Inside the migrant detention
22
               center in Clint, Texas, EL PASO TIMES & N.Y. TIMES (July 6, 2019)
23             https://www.elpasotimes.com/story/news/immigration/2019/07/06/border-
               patrol-el-paso-sector-migrant-detention-center-clint-
24             immigration/1663750001/.
25 53          See OFFICE OF INSPECTOR GENERAL, DEP’T OF HOMELAND SECURITY, OIG-19-
26             51. MANAGEMENT ALERT–DHS NEEDS TO ADDRESS DANGEROUS
               OVERCROWDING AND PROLONGED DETENTION OF CHILDREN AND ADULTS IN
27             THE RIO GRANDE VALLEY, at 2-3 (July 2, 2019).

28         BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                          ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -20-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 27 of 29 Page ID
                                     #:33195


 1 of the same exact conditions that forced the closure of the Hutto and Artesia FRCs

 2 in 2009 and 2014.54 These abuses are happening in non-state licensed facilities, and
 3 provide insight into DHS’s performance when state oversight is absent.
 4             DHS does not deny that children are being harmed in its border facilities. In
 5 fact, DHS’s only responses to the abuses in CBP facilities is to state that “the only
 6 facilities required to be licensed under this rule (and under the FSA) are the FRCs”
 7 and further states that “these licensing requirements—and the public reporting of
 8 inspections—do not apply to DHS’s short-term holding facilities (such as CBP

 9 facilities).” This assertion is untrue and inconsistent with the FSA.55 Given the
10 well-documented shortcomings of oversight and compliance in DHS-run detention
11 facilities, any assurances that federal licensing will both meet the requirements under
12 the FSA and actually be enforced is unpersuasive.
13
14
15
16
17
18
19
20
      54       Ingrid Eagly, Steven Shafer & Jana Whalley, Detaining Families: A Study of
21             Asylum Adjudication in Family Detention, 106 CALIF. L. REV. 785, 794
22
               (2018).
      55       FSA, at ¶¶ 12.A, 19; see also U.S. CUSTOMS AND BORDER PROTECTION, HOLD
23
               ROOMS AND SHORT TERM CUSTODY POLICY (June 2, 2008),
24             https://foiarr.cbp.gov/docs/Policies_and_Procedures/2011/200842354_378/1
               104271006_Hold_Room_Custody_Directive_Reading_Room.pdf. The Hold
25             Rooms and Short Term Custody Policy (“Policy”) applies to both adults and
26             children, and purports to establish the “national policy for the temporary
               detention, transport and escort of persons by CBP.” The Policy specifically
27             cites and incorporates the FSA. See id. at § 6.2.4.1.
28         BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                          ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                       -21-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 28 of 29 Page ID
                                     #:33196


 1                                            CONCLUSION
 2          The Final Rules are inconsistent with the terms of the FSA because they
 3 dispense wholesale with its most critical protections in favor of a new detention

 4 policy     without supportable justification.                Furthermore, the Final Rules
 5 impermissibly conflict with the express terms and the underlying purpose of the

 6 FSA—to protect the health and well-being of immigrant children. To abandon the

 7 longstanding protections of the FSA for Defendants’ new policy will put children at

 8 severe and immediate risk of harm. For these reasons, amici respectfully request this

 9 Court grant Plaintiffs’ Motion to Enforce Settlement Notwithstanding Publication of

10 Final Rule.

11
       Dated: September 4, 2019                         Respectfully submitted,
12
                                                        By:/s/ Peter Bach-y-Rita
13

14

15                                                          Attorneys for Lead Amicus
                                                            Children’s Rights
16

17

18
19

20

21

22

23

24

25

26

27

28      BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                       ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
                                                    -22-
     Case 2:85-cv-04544-DMG-AGR Document 659 Filed 09/04/19 Page 29 of 29 Page ID
                                     #:33197


 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on September 4, 2019, a copy of the foregoing Brief of
 3 Children’s Advocacy Organizations as Amici Curiae in Support of Plaintiffs’

 4 Motion to Enforce Settlement Notwithstanding Publication of Final Rule was filed

 5 and served pursuant to the Court’s electronic filing procedures using CM/ECF.

 6                                                     /s/           Peter Bach-y-Rita
                                                                     Peter Bach-y-Rita
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28      BRIEF OF CHILDREN’S ADVOCACY ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION TO
                       ENFORCE SETTLEMENT NOTWITHSTANDING PUBLICATION OF FINAL RULE
